Filed 6/24/14 P. v. Butler CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                         B249957

         Plaintiff and Respondent,                                  (Los Angeles County
                                                                    Super. Ct. No. TA126728)
         v.

MELVIN DAVON BUTLER,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Laura R.
Walton, Judge. Affirmed as modified.
         Leonard J. Klaif, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Linda C. Johnson,
Supervising Deputy Attorney General, and Michael Katz, Deputy Attorney General, for
Plaintiff and Respondent.
                                           ______________________
       A jury convicted defendant of one count of shooting at an inhabited dwelling (Pen.
Code,1 § 246, count 1) and one count of attempted premeditated murder (§§ 664, 187,
subd. (a), count 2). Defendant argues the trial court erred in failing to stay his sentence
on count 1 pursuant to section 654 because both counts arise out of an individual course
of conduct, namely the shooting of one victim. We affirm defendant’s conviction, but
modify the judgment to stay a section 12022.53, subdivision (d) enhancement on count 1.
             FACTUAL BACKGROUND AND PROCEDURAL HISTORY
       On October 23, 2011, Tanesha Reed lived on East 103rd Street with her son. That
day, she went to visit her friend Dominique Carter, who lived around the corner with
Semaj Battle. Carter was the mother of Battle’s two children. Reed saw Battle playing
dice with defendant and two other men. Later, she made arrangements to go to Carter’s
home for a barbeque with her six-year-old son. When Reed arrived at Carter’s house,
Carter’s two children were there, as well as Carter’s sister Gina and Gina’s infant girl.
       About 15 minutes later, Battle came to the house and Reed observed that his mouth
was bleeding. Battle told them defendant hit him in the face, and Battle hit defendant
back. Battle wanted everyone to leave the house because he was afraid defendant would
come and start another fight. Everyone went inside and locked the doors, and defendant
walked by the house. All of the children were in a bedroom. Reed looked outside
through the screen door and saw defendant with a gun standing at the front door. Battle
asked defendant what he was doing at his house. Defendant started shooting. Reed heard
three shots, and Battle fell over and screamed, “I’m hit.” Gina hid with the children in a
bedroom closet.
       Defendant came in through the kitchen door with the gun in his hand. Battle went
into a bedroom, shut the door, and sat on the floor near the bedroom door. Defendant
forced his way into the room and Battle and defendant started fighting. Carter called 911.
Defendant was on top of Battle trying to choke Battle. Carter grabbed a bottle of vodka


       1   All further statutory references are to the Penal Code unless otherwise indicated.

                                               2
and hit defendant over the head, but defendant was still holding the gun. Defendant
stated he was going to kill Battle because Battle had broken his jaw. Carter was able to
pull defendant off Battle. Carter and Battle pulled defendant out of the bedroom, and the
gun went off. Defendant tried to fire the gun again, but it would not fire.
       Battle pushed defendant out of the house and they pulled the refrigerator in front
of the kitchen door to keep it shut. Nevertheless, defendant was able to get in and was
still holding the gun. Defendant and Battle fought some more and Battle pushed
defendant into the back yard and fell on top of him. Carter was able to grab the magazine
of the gun and ran out of the house. She heard a shot. Reed and Gina were outside, but
the children were still in the closet.
       The police arrived. Battle had gone back inside the house. Police went inside and
told both defendant and Battle to put their hands up. Carter saw Battle turn to face the
police, and at that time saw defendant shoot Battle again in the back.
       Officer David Sanchez met Carter in front of the house. Carter told him there
were children inside the house. Officer Sanchez went inside the house and while
conducting a walk-through heard several “pops.” He turned towards the back bedroom
door and saw Battle standing in the door. At the time, Officer Sanchez did not know
Battle was the victim. Officer Sanchez told Battle to put his hands up, but Battle raised
his arm so Officer Sanchez fired two shots at him. Officer Sanchez had not seen a gun in
Battle’s hands, but his training had taught him Battle’s hand motions were consistent with
someone about to fire a weapon. Officer Sanchez could not tell whether he hit Battle, but
did not believe it was possible he shot Battle in the back. Officer Sanchez subdued Battle
and went into the backyard where he saw Officer Lance Perkins standing over defendant,
pointing his weapon at defendant. Officer Perkins had confronted defendant in the
backyard. When defendant pointed his gun at Officer Perkins, Officer Perkins fired
several shots at him.
       An information filed February 21, 2012 charged defendant with one count of
shooting at an occupied dwelling (§ 246, count 1), two counts of attempted murder (Battle


                                             3
and Carter, respectively) (§§ 664, 187, subd. (a), counts 2 and 3), and one count of assault
with a firearm on a peace officer (§ 245, subd. (d)(1), count 4). As to counts 1 and 2, the
information further alleged that defendant personally and intentionally discharged a
firearm causing great bodily injury to Battle (§ 12022.53, subd. (d)) and that defendant
personally inflicted great bodily injury on Battle (§ 12022.7, subd. (a)). Count 4 was
dismissed prior to trial.
       The jury convicted defendant of counts 1 and 2, and acquitted him on count 3. The
jury found true the section 12022.53, subdivision (d) and 12022.7, subdivision (a)
allegations to be true. The trial court selected count 2 as the base term, and sentenced
defendant to a total term of 32 years to life, as follows: On count 1, the upper term of
seven years plus 25 years for the section 12022.53, subdivision (d) enhancement, and 25
years to life on count 2, and imposed a 25-years-to-life term on the section 12022.53,
subdivision (d) enhancement. The court imposed the section 12022.53, subdivision (d)
enhancement to run consecutively on count 1, but concurrently with count 2. The court
stayed the two great bodily injury enhancements under section 12022.7, subdivision (a)
pursuant to section 12022.53, subdivision (f).
                                      DISCUSSION
       Defendant argues that the trial court erred in failing to stay his sentence on count 1
pursuant to section 654 because the prosecution alleged and proved bodily injury
enhancements on both counts under section 12022.7, subdivision (a). According to
defendant, these two allegations under section 12022.7, subdivision (a), coupled with the
fact count 1 (shooting at an occupied dwelling) did not allege the names of the victims,
means that Battle, the only person at the house who suffered any injury, was the only
victim of count 1. Thus, defendant argues, the multiple victim exception to section 654
does not apply because defendant had only one objective (killing Battle) and one victim
(Battle). Thus, had the information not alleged the section 12022.7, subdivision (a)
enhancement, defendant concedes that concurrent sentences would be proper.
Respondent argues there were victims of the crime of shooting at an occupied dwelling


                                              4
who were distinct from the victim of the attempted murder count, thus making the
multiple victim exception applicable. Respondent also points out that defendant cannot
be punished on both counts for the section 12022.53, subdivision (d) enhancement, and
requests that we stay that enhancement on count 1; defendant agrees with respondent’s
request.
       Section 654 provides that “[a]n act or omission that is punishable in different ways
by different provisions of law shall be punished under the provision that provides for the
longest potential term of imprisonment, but in no case shall the act or omission be
punished under more than one provision. . . .” Thus, a defendant may be convicted of, but
not punished for, more than one crime arising out of the same course of conduct. (§§ 654,
954.) Thus, if all of the crimes committed were merely incidental to or were the means of
accomplishing or facilitating a single objective, the defendant may receive only one
punishment. (People v. Latimer (1993) 5 Cal. 4th 1203, 1208.)
       However, if the defendant had several, independent criminal objectives, he or she
may be punished for each crime that was committed in pursuit of separate objectives,
even where the crimes shared common acts or were parts of an otherwise indivisible
course of conduct. (People v. Harrison (1989) 48 Cal. 3d 321, 335.) The rule against
multiple punishments prohibits concurrent sentences. (People v. Deloza (1998) 18
Cal. 4th 585, 591–592.) The rule against multiple punishment also applies to
enhancements. (People v. Ahmed (2011) 53 Cal. 4th 156, 164.)
       In reviewing the trial court’s sentence we note that “[t]he defendant’s intent and
objective are factual questions for the trial court; [to permit multiple punishments,] there
must be evidence to support a finding the defendant formed a separate intent and
objective for each offense for which he was sentenced. [Citation.]” (People v. Adams
(1982) 137 Cal. App. 3d 346, 355; People v. Harrison, supra, 48 Cal.3d at p. 335 [question
of whether the defendant harbored a “single intent” is a factual determination made by the
trial court].) On appeal we will sustain the court’s implied factual determination if
supported by substantial evidence. (See People v. Osband (1996) 13 Cal. 4th 622, 730.)


                                              5
       The multiple victim exception applies “as long as each violent offense involves at
least one different victim.” (People v. Felix (2009) 172 Cal. App. 4th 1618, 1631; People
v. Garcia (1995) 32 Cal. App. 4th 1756, 1784–1785.) Thus, with respect to similar factual
scenarios, courts have upheld dual punishment for firing at occupied vehicles and assault
with a deadly weapon. In People v. Masters (1987) 195 Cal. App. 3d 1124, the defendant
spotted a rival gang member driving a car that held several other passengers, and, firing
four or five shots at the car, hit one of the occupants. The defendant pleaded guilty to
assault with a deadly weapon and shooting at an occupied motor vehicle, and properly
received a separate sentence for each offense because defendant’s conduct resulted in the
commission of violent crimes against different victims. (Id. at pp. 1126–1128.)
       Here, although count 1 did not allege the identities of the victims, the section
12022.7, subdivision (a) enhancement for that count did not limit the universe of victims
of that count to Battle such that the bar of section 654 applied to prohibit multiple
punishment for defendant’s conviction on that count and the attempted murder count.
Rather, count 1 applied to all occupants of the house and the shooting victim, Battle.
       Further, it is of no import that the information did not identify the victims of
count 1. The importance of identifying a victim in the information, for purposes of the
multiple victim exception to section 654, was addressed in People v. Centers (1999) 73
Cal. App. 4th 84. Primarily a kidnapping case, Centers dealt with the issue of whether the
multiple victim exception to section 654 allowed a separate sentence for burglary even if
the information did not identify a victim of the burglary. “We know of no case in which
the court declined to apply the multiple victim exception simply because the victims had
not been named in the information. Ordinarily, in determining whether Penal Code
section 654 applies, the trial court is entitled to make any necessary factual findings not
already made by the jury. [Citation.]” (Id. at p. 101.) Centers correctly pointed out that
“a number of cases have upheld the application of the multiple victim exception based on
evidence of multiple victims, without considering whether the identities of those victims
had been pleaded.” (Ibid., citing People v. Cruz (1995) 38 Cal. App. 4th 427, 434–435


                                              6
and People v. Guiterrez (1992) 10 Cal. App. 4th 1729, 1736–1737.) As in Centers, here
the trial court’s implied finding of multiple victims is supported by substantial evidence.
The evidence supports the implied finding that the occupants of the house were all
victims of the offense charged in count 1 because there was ample testimony that several
adults and numerous children were in the house at the time of the shooting. Therefore,
although count 1 did not specifically allege the identities of the victims in the house other
than defendant, the information specifically alleged the great bodily injury enhancement
was attached to Battle.
       However, the section 12022.53, subdivision (d) enhancement was alleged on both
counts, but that enhancement did not involve multiple victims and only applied to Battle.
Thus, the section 12022.53, subdivision (d) enhancement must be stayed on count one.
                                      DISPOSITION
       The judgment is modified to stay the Penal Code section 12022.53, subdivision (d)
enhancement on count 1. The clerk of the superior court is directed to prepare an
amended abstract of judgment and to forward a copy to the Department of Corrections
and Rehabilitation. As modified the judgment is affirmed.
       NOT TO BE PUBLISHED.


                                    JOHNSON, J.


We concur:


       CHANEY, Acting P. J.


       MILLER, J.*



       *  Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                              7